 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
                                                            :                          7/8/2021
DUBAI EQUINE HOSPITAL,                                      :
                                                            :
                                         Plaintiff,         :
                                                            :       18-CV-6925 (VSB)
                           -against-                        :
                                                            :             ORDER
EQUINE IMAGING, LLC, et al.                                 :
                                                            :
                                         Defendants. :
                                                            :
----------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          There was a telephonic conference held on July 7, 2021 in the above-captioned case.

 (Doc. 127.) While Plaintiff appeared for the conference, Defendant did not. Accordingly, it is

 hereby:

          ORDERED that the parties are directed to appear for a telephonic conference on July 14,

 2021 at 12 PM. The call-in number is 888-363-4749 and the access code is 2682448. Defendant

 is warned that if he fails to appear for this conference, I will assume that he is abandoning his

 claims in this case. At this conference, I intend to ask Defendant about several issues, including

 but not limited to: (1) what filings that Defendant has already submitted, if any, that Defendant

 intends to function as his opposition to Plaintiff’s motion for summary judgment, (2) the

 rationale for the extension he requested, and which I granted, to file his opposition, and (3) the

 purpose of his many filings submitted in June 2021, at least some of which appear to be

 procedurally improper, (see Docs. 123–125, 128–29).

          IT IS FURTHER ORDERED that Plaintiff is directed to email a copy of this order to

 Defendant at his known email address(es) and file proof of service on the docket by no later than

 July 9, 2021.
SO ORDERED.

Dated:   July 8, 2021
         New York, New York   ________________________________
                              VERNON S. BRODERICK
                              United States District Judge
